[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-13844            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          MARCH 28, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                               D.C. Docket No. 1:01-cr-00461-PCH-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

NORBERTO DOMINGUEZ,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (March 28, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

         Norberto Dominguez appeals his sentence of imprisonment for 12 months,

which was imposed for two violations of the terms of his supervised release.
Dominguez argues that his sentence is procedurally unreasonable. We affirm.

      This Court reviews “the sentence imposed upon the revocation of

supervised release for reasonableness.” United States v. Velasquez Velasquez,

524 F.3d 1248, 1252 (11th Cir. 2008). Review for reasonableness is deferential,

and the burden of establishing that the district court abused its discretion is borne

by the party challenging the sentence. United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005).

      Dominguez’s supervised release followed his imprisonment for convictions

in 2001 for possession with intent to distribute cocaine and possession of a firearm

in furtherance of a drug trafficking offense. 21 U.S.C. § 841(a)(1); 18 U.S.C. §

924(c). The district court ordered that Dominguez’s sentence run consecutive to a

sentence of imprisonment for 235 months, which was imposed in a separate case,

for possession with intent to distribute 500 grams or more of cocaine. 21 U.S.C. §

841(a)(1). That separate sentence for a federal offense was imposed for one of the

two violations of the terms of Dominguez’s supervised release. Dominguez also

violated the terms of his supervised release by attempting to commit a burglary,

possessing burglary tools, and trafficking cocaine, in violation of Florida law.

Dominguez does not challenge the findings that he violated the terms of his

supervised release.

                                          2
      Dominguez argues that the district court failed to address adequately the

relevant sentencing factors, 18 U.S.C. § 3553(a), or articulate its reasons for

imposing his sentence, but we disagree. A district court is not required to discuss

each of the factors under section 3553(a). United States v. Dorman, 488 F.3d 939,

944 (11th Cir. 2007). A rationale for a sentence is legally sufficient when the

record makes clear that the district court considered the evidence and the

arguments presented by the parties about the relevant sentencing factors. Rita v.

United States, 551 U.S. 338, 359, 127 S. Ct. 2456, 2469 (2007).

      The district court did not abuse its discretion. The district court considered

the evidence and arguments of the parties, followed a policy statement of the

Sentencing Commission that recommended a consecutive sentence, U.S.S.G.

§ 7B1.3(f), and imposed a sentence 12 months below the bottom of the guideline

range. The district court clearly considered the relevant sentencing factors.

            AFFIRMED.




                                          3